      Case 1:19-cr-00198-RJJ ECF No. 9 filed 08/23/19 PageID.16 Page 1 of 3

                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA                               Case No. 1:19-cr-198
                       Plaintiff,
v.                                                     Hon. Robert J. Jonker

MONICA KARINA MAZEI, aka KARINA PUING                  GOVERNMENT'S
                       Defendant(s).                   INITIAL PRETRIAL CONFERENCE
                                                       SUMMARY STATEMENT

I.    DISCOVERY
      A.    Statements of Defendant

            1.    Oral Statements (Rule 16(a)(1)(A))
                  There are no written records of oral statements or other oral statements as
                  defined in Rule 16(a)(1)(A).
                  There are the following written records of oral statements:
                  3/20/19 Interview with KDPS, No. 19-003948




                  The substance of which
                       has been disclosed to defense counsel.
                       will be disclosed to defense counsel by     protective order pending     .

            2.    Written or Recorded Statements (Rule 16(a)(1)(B))
                  There are no written or recorded statements or grand jury testimony of
                  defendant.
                  There are the following written or recorded statements or grand jury
                  testimony:




                  All written or recorded statements
                       have been disclosed to defense counsel.
                       will be disclosed to defense counsel by                                  .
Case 1:19-cr-00198-RJJ ECF No. 9 filed 08/23/19 PageID.17 Page 2 of 3

B.   Defendant's Prior Record (Rule 16(a)(1)(D))

     The Government has made due inquiry and is not aware of any prior criminal record.
     The Government has disclosed defendant's prior criminal history.
     The Government is now making inquiry into defendant's prior criminal history. The
     results will be disclosed to defense counsel upon receipt.

C.   Documents and Tangible Objects (Rule 16(a)(1)(E))
     The Government has no documents, tangible objects, or physical evidence required
     to be disclosed.
     The Government has the following documents, tangible objects, and physical
     evidence:
          Drug Paraphernalia        Drug Records              Inventory (attached)
          Controlled Substances:
          Records:    Bank records, texts, voicemail, tax info, immigration documents
          Firearms:
          Other:      Items seized during search of defendant's residence (see returns)

      The Government voluntarily notifies the defendant of the following search warrants
      issued and the warrant returns:
          State
          Federal:
           Case No.    KDPS 19-003948       Re:            2842 Bronson Blvd
           Case No.    KDPS 19-003948       Re:    Advia CU, Kalsee CU, Consumers CU
           Case No.                         Re:
      They have been made available for inspection and copying by defense counsel.
      Defense counsel should make arrangements with:
                                    SA Tom Schifini, HSI


D.   Reports of Examinations and Tests (Rule 16(a)(1)(F))
     The Government has no reports of examinations or tests required to be disclosed by
     Rule 16.
     The Government has or expects to have reports of the following examinations and
     tests:
          Drug Analysis                  Handwriting                    Fingerprints
          DNA                            Firearms/Nexus                 Gun Operability
          Computer Forensics             Other:

E.   Reciprocal Discovery

     The Government seeks reciprocal discovery.
       Case 1:19-cr-00198-RJJ ECF No. 9 filed 08/23/19 PageID.18 Page 3 of 3

       F.      Notice Under FRE 404(b)

               The Government does not presently intend to introduce 404(b) evidence.
               The Government does presently intend to introduce the following 404(b) evidence:




             The Government will provide pretrial notice of 404(b) evidence by                             .

       G.      Other Discovery Matters




II.    TRIAL
       A.    The Government requests a            jury        non-jury trial.
       B.    The length of trial excluding jury selection is estimated at        2-3 days        .


III.   MISCELLANEOUS
       The parties acknowledge that if the case is appropriate for expedited resolution, a joint
       motion for expedited sentencing shall be filed within 14 days of arraignment.

            The Government is unaware at this time of any known conflict with defendant's
            representation by counsel. The United States will immediately advise counsel if any
            such conflict becomes known.
            The Government is aware of the following potential conflicts:




            Government's plea negotiation policy:

            No consideration for pleas entered less than 2 weeks before Final Pretrial Conference.




Date           August 23, 2019                                    Nils R. Kessler
                                                Counsel for the United States

                                                                                                 (Rev. 03/01/2019)
